DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 03-10-2022 and Approved.


Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 13, Lo (US 2016/0205158) disclosed: OTA broadcast middleware unit 100 further includes OTA broadcast reception unit 106, cache 104, and proxy server 102. In this example, OTA broadcast reception unit 106 is configured to receive data via an OTA broadcast, e.g., via an Advanced Television Systems Committee (ATSC) broadcast. That is, OTA broadcast reception unit 106 may receive files via broadcast from, e.g., broadcast source device 60, and layers of data and a general order in which the data may be processed to perform service discovery. Initially (1), a receiver (such as reception unit 52) stores essential information needed for fast discovery and acquisition from a Lower Layer Signaling (LLS) stream in advance. When user interaction (e.g., direct tuning) occurs, the receiver tunes to the Service Layer Signaling (SLS) stream by using the LLS information shown in FIG. 7, and then acquires the SLS (e.g., USBD, LSID, MPD and Schedule fragments for streaming service access) to select the proper service components (2). The receiver then tunes to the service component streams over ROUTE/LCT sessions and acquires and renders media data of the component streams (3). Lower Layer Signaling (LLS) may include a logical Fast Information Channel (FIC) and Service Configuration Description (SCD) data, together which enable rapid channel scanning by the receiver to build a list of all accessible services along with their channel name, channel number, etc., and provide bootstrap information for the receiver to discover the SLS for each service (fig. 2 and 7, par [0065-0066, 0078 and 0097]). And
Statia (US 8, 635, 440) disclosed: A system of proxies comprising a master proxy and one or more slave proxies may be used in some applications. One such application may be as a gateway or edge to a local area network. When the proxies are configured as a system, one or more master proxies may receive initial requests for a connection, and the connection may be assigned to a slave proxy that may perform the actual connection and perform various translation services (col. 2, lines 4-12).
The above prior art of record, however, fail to disclose or render obvious: the transmission information including information of a second broadcast stream that delivers a portion of the broadcast service, wherein the transmission information includes an attribute indicating importance for the broadcast service, the attribute corresponding to at least one of the first broadcast stream or the second broadcast stream, as specified in the claims 1 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 15, 2022